Citation Nr: 1416472	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  12-34 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for the residuals of dental trauma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel



INTRODUCTION


The Veteran had active military service from February 1955 to December 1956 and from January 1960 to January 1963.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a July 2010 rating decision, by the St. Louis, Missouri, Regional Office (RO), which denied the Veteran's claims of entitlement to service connection for bilateral hearing loss, service connection for tinnitus, and service connection for dental trauma.  He perfected a timely appeal to that decision.  

In his substantive appeal (VA Form 9), received in December 2012, the Veteran requested a Board hearing.  In a subsequent statement, however, dated January 29, 2014, the Veteran withdrew his request for a hearing.  38 U.S.C.A. § 20.704(e) (2013).  

An Informal Hearing Presentation, prepared by the representative, dated March 5, 2014, is associated with the electronic file as maintained as part of the Virtual VA system; all electronic files have been reviewed in connection with the appeal.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a) (2) (West 2002).

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  The evidence does not reflect that the Veteran has a current diagnosis of tinnitus.  

2.  The Veteran does not have a dental condition resulting from a combat wound or other service trauma.  


CONCLUSIONS OF LAW

1.  The Veteran does not have tinnitus that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).  

2.  The criteria for entitlement to service connection for dental disorder for the purposes of compensation have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.381 (2013).  

3.  The criteria for entitlement to VA outpatient dental treatment have not been met. 38 U.S.C.A. §§ 1110, 1712, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.381, 17.161 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.326(a) (2013).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of letters dated in January 2010, March 2010, April 2010, and May 2010 from the RO to the Veteran which were issued prior to the RO decision in July 2010.  Those letters informed the Veteran of what evidence was required to substantiate the claims and of his and VA's respective duties for obtaining evidence.  The Veteran was also asked to submit evidence and/or information in his possession to the RO.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

The Board notes that the Veteran's service treatment records are unavailable.  In March 2010, the National Personnel Records Center (NPRC) indicated that the records may have been destroyed in a fire at the Records Center in 1973.  Many subsequent attempts were made to obtain the service treatment records, to no avail; all of those attempts have been documented in the record.  The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The analysis below has been undertaken with this heightened duty in mind.  The case law  does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).  

The Board is unaware of any outstanding evidence or information that has not already been requested.  Therefore, the Board is satisfied that the RO has complied with the duty-to-assist requirements of the VCAA and the implementing regulations.  Neither the Veteran nor his representative has contended that any evidence relative to the issues decided herein is absent from the record.  The Veteran has not been afforded an examination.  A review of the Veteran's records contains no diagnosis of tinnitus.  In addition, the Veteran has provided no information regarding the etiology of the claimed disorder.  Therefore, it is not necessary for VA to schedule the Veteran for an examination.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


II.  Factual Background.

The record indicates that the Veteran served on active duty from January 1960 to January 1963.  Regardless of multiple search requests, the RO has not been able to locate any service treatment records (STRs) for the Veteran, and the records are presumed to have been destroyed in a fire at the National Personnel Records Center (NPRC) in 1973.  

The Veteran's claim for service connection for hearing loss, tinnitus, and dental trauma (VA Form 21-526) was received in December 2009.  The Veteran indicated that he was with the Ammo (tank) unit with M46 and M47 tanks and 90 MM Cannon; as a result, he was exposed to loud acoustic noises.  The Veteran indicated that his exposure to loud noises in service has resulted in hearing loss and tinnitus.  The Veteran indicated that, while in service, they pulled his teeth (11 upper) and requested dental care due to problems with his teeth.  


A March 2010 report from the National Personnel Records Center (NPRC) indicates that the Veteran's service treatment records (STRs) were among those thought to have been destroyed in a 1973 fire at NPRC.  It was noted that no separation documents were available from which to verify active duty dates and COD.  They were only able to verify that the Veteran served on active duty from January 1960 to January 1963.  

Submitted in support of the Veteran's claim were treatment reports from All Smile Dental Care, dated from January 2008 to February 2010.  These records reflect that the Veteran was seen in January 2008 for repair of his dentures.  In a statement, dated in February 2010, Dr. Larry Cao stated that the Veteran has been a patient of their dental office and last saw a doctor there in 2000.  Dr. Cao noted that their office only keeps records for the past 7 years; any records older than that have been destroyed.  

Received in March 2010 was a copy of an audiogram from Miracle Ears, dated in August 2006, which reflects that the Veteran has bilateral hearing loss.  

In response to a VCAA notice for additional evidence, dated in April 2010, the Veteran stated that he did not go on sick call during service; therefore, he did not complete NA Form 13075.  

Of record is an undated formal finding of the unavailability of the Veteran's service records indicating that all efforts to obtain those records have been exhausted, that further attempts to obtain the Veteran's records would be futile, and that the Veteran's military records therefore are not available.  It was noted that, in January 2010, a negative response was received from NPRC that the records sought were fire related and there were no STRs or SGOs, no separation documents were available.  When records in government custody are lost or destroyed, VA has a heightened duty to consider the benefit-of-the-doubt doctrine, to assist the claimant in developing the claim, and to explain its decision.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996); see also Cromer v. Nicholson, 455 F.3d 1346 (Fed. Cir. 2006), cert. denied, 127 S.Ct. 2265 (2007) (loss of Veteran's service records while they were under government control did not warrant application of adverse presumption requiring VA to disprove Veteran's claim of service connection).  


III.  Legal Analysis.

Service connection is warranted for disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1131.  To establish compensation for a present disability, there must be: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  

A veteran can attest to factual matters of which he has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).   

As discussed above, the Veteran's service treatment records are missing and are presumed to have been lost during the fire at the NPRC. The Court has held that in cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the- doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case law  does not, however, lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

A.  Tinnitus.

The Veteran is seeking service connection for tinnitus, which he claims developed as a consequence of service.  However, after review of the record, the Board finds that the preponderance of the evidence is against the claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Caluza v. Brown, 7 Vet. App. 498, 505 (1995) (recognizing that "[a] service connection claim must be accompanied by evidence which establishes that the claimant currently has the claimed disability").  

The Board accepts that the Veteran was exposed to noise in service.  However, medical evidence of record fails to disclose a current diagnosis of tinnitus.  The Board notes that in none of the filings on appeal, to include the notice of disagreement and substantive appeal, has the Veteran argued that he in fact suffers from tinnitus.  He has disagreed with the denial by the RO, but he has not affirmatively stated that he in fact experiences the disability.  In essence, the evidence does not show that the Veteran experiences this disability.  Without a showing of current disability or at least disability that was present at some time during the appeal period.  There is no basis to grant service connection.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service.").  

The United States Court of Appeals for Veterans Claims (Court) has consistently held that service connection cannot be awarded in the absence of "competent evidence of current disability."  Caluza v. Brown, 7 Vet. App. 498, 506 (1995) (citing Brammer v. Derwinski, 3 Vet. App. 223 (1992), and Rabideau v. Derwinski, 2 Vet. App. 141 (1992)) aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  In this regard, the Board is cognizant of the fact that lay evidence can be competent and sufficient to establish a diagnosis of a condition.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (stating the "[l]ay testimony is competent . . . to establish the presence of observable symptomatology and 'may provide sufficient support for a claim of service connection'" (quoting Layno v. Brown, 6 Vet. App. 465, 469 (1994))); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that a veteran is competent to testify as to ringing in the ears).  However, as stated previously, the Veteran has not proffered any lay evidence of a current diagnosis.  

Accordingly, without evidence of a current diagnosis, the Board finds that the claim of service connection for tinnitus must be denied.  See Brammer, supra.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert, supra; 38 C.F.R. § 3.102 (2013).  

B.  Dental trauma.

Treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal (i.e., gum) disease will be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.  38 C.F.R. § 3.381(a) (2013).  The rating activity will consider each defective or missing tooth and each disease of the teeth and periodontal tissues separately to determine whether the condition was incurred or aggravated in line of duty during active service.  When applicable, the rating activity will determine whether the condition is due to combat or other in-service trauma, or whether the veteran was interned as a prisoner of war.  38 C.F.R. § 3.381(b) (2013).  

The Veteran does not claim, nor does the evidence otherwise show, that he sustained dental trauma in service.  Rather, in his application for compensation, dated in December 2009, the Veteran reported that his teeth were pulled in service.  VA regulations provide that mere treatment in service, e.g., bleeding gums, extracting teeth, abscesses etc., is not tantamount to "Class II(a)" dental trauma as this term is defined in 38 C.F.R. §§ 3.381 and 17.161 (and former § 17.123(c)).  See VAOPGCPREC 5-97 (Jan. 22, 1997; revised Feb. 25, 1997).  Therefore, the extraction of teeth in service by VA cannot be service connected for the purposes of compensation.  

The evidence also does not show, nor has the Veteran alleged improper dental treatment in service; and even if the Veteran had not received optimal dental treatment during active duty, he still would not be entitled to service connection, as such failure does not constitute service trauma under VAOPGCPREC 5-97 (the term "service trauma" does not include the intended effects of treatment provided during the veteran's military service).  

In sum, the veteran is not entitled to service connection for a dental disorder for compensation purposes, as a matter of law.  When, as here, the law is dispositive of the claim, it should be denied because of lack of entitlement under the law.  This is analogous to Rule 12(b) (6) of the Federal Rules of Civil Procedure for failure to state a claim upon which relief can be granted.  See Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).  


ORDER

Service connection for tinnitus is denied.  

Service connection for dental trauma is denied.  


REMAND

After examining the record, the Board concludes that further assistance to the Veteran is required in order to comply with the duty to assist as mandated by 38 U.S.C.A. § 5103A.  

The Veteran is seeking service connection for bilateral hearing loss, as attributable to exposure to acoustic trauma in service.  The RO has been unable to obtain his service treatment records, which were destroyed in the July 1973 fire at the National Personnel Records Center (NPRC).  See July 2010 Formal Finding on the Unavailability of Service Treatment Records.  He particularly claims exposure to acoustic trauma from artillery fire during military service.  See e.g. VA Form 21-526, received in December 2009.  

A review of the claims folder indicates that although attempts have been made to obtain the veteran's service treatment records, they are missing and presumed to have been destroyed in the accidental 1973 St. Louis fire at the National Personnel Records Center (NPRC).  A July 2010 formal finding on the unavailability of service records is contained in the claims folder.  

When service treatment records are destroyed, the Board has a heightened obligation to provide explanations of reasons or bases for its findings and to consider the benefit-of-the-doubt rule under 38 U.S.C.A. § 5107(b).  Gregory v. Brown, 8 Vet. App. 563, 570 (1996).  

The evidence includes the report of an audiogram conducted in August 2006, which reveals hearing loss.  The pure tone thresholds in the examination report meet VA's minimum requirements for considering hearing loss a disability for VA purposes.  38 C.F.R. § 3.385.  However, the examination report contains no discussion regarding the etiology of hearing loss.  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  

The Veteran's reports of a continuity of symptomatology can satisfy the requirement for evidence that the claimed disability may be related to service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.  In this case, the Veteran has reported exposure to noise in service, a matter to which he is competent to provide testimony.  Coupled with his reported hearing problems over the years, the Board finds that the evidence of record satisfies the criteria of McLendon.  Thus, a VA examination is warranted.  38 C.F.R. § 4.2.  

In light of the discussion above, and to ensure full compliance with due process requirements, the case is hereby REMANDED to the agency of original jurisdiction (AOJ) for the following actions: 


1.  The AOJ should obtain the names and addresses of all medical care providers, VA as well as non-VA, who have treated the Veteran for his bilateral hearing loss since his separation from service.  After securing the necessary releases, procure these records and associate them with the Veteran's claims file.  If any records are not available, a notation to that effect should be placed in the claims file and the Veteran should be notified of the problem and be given opportunity to obtain them.  

2.  The AOJ should make arrangements with the appropriate VA medical facility for the Veteran to be afforded an audiological evaluation in order to determine the nature and etiology of the Veteran's bilateral hearing loss.  All indicated tests and studies should be conducted.  The claims file should be available for review by the examiner.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims file in conjunction with the examination, giving particular attention to his lay assertions regarding noise exposure, hearing loss and tinnitus, as well as the pertinent medical evidence.  Based on a review of the record and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (a 50 percent or better probability) that bilateral hearing loss is attributable to service, including noise exposure experienced in service.  Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.  

3.  The AOJ must ensure that all requested actions have been accomplished in compliance with this remand.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the AOJ should readjudicate the Veteran's claim on the basis of all evidence of record and all applicable laws and regulations.  If any determination remains unfavorable to the Veteran, both he and his representative should be furnished a supplemental statement of the case (SSOC), which includes a summary of additional evidence submitted and any additional applicable laws and regulations.  The SSOC must provide reasons and bases for the decisions reached. Thereafter, the Veteran and his representative should be given the opportunity to respond.  

After the above actions have been accomplished, the case should be returned to the Board for further appellate consideration, if otherwise in order.  No action is required of the Veteran until he receives further notice.  The purposes of this remand are to further develop the record and to afford the Veteran due process of law.  By this remand, the Board does not intimate any opinion, either factual or legal, as to the ultimate disposition warranted in this case.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


